DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 01 Aug 2022, with respect to the specification objections have been fully considered and are persuasive. The specification objections of 02 Mar 2022 have been withdrawn in view of the amended specification. 
Applicant’s arguments, see pg. 7, filed 01 Aug 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 02 Mar 2022 have been withdrawn in view of the amended and cancelled claims. 
Applicant’s arguments, see pg. 7-8, filed 01 Aug 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 02 Mar 2022 have been withdrawn in view of the amended and cancelled claims. 
Applicant's arguments filed, see pg. 8-12, filed 01 Aug 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive in part.
The 35 U.S.C. 102 rejections to claims 1 and 15 of 02 Mar 2022 have been withdrawn in view of the amended claims.
Regarding claim 1, Applicant argues, see pg. 10-11, “the combination of Anderson and Desai does not disclose or suggest (amended claim 1) … Applicant submits that couplant layer 32 of Desai may not be construed as the substrate layer … a substrate is defined as “an underlying substance or layer.” Thus, implicitly, a substrate, by definition must have at least one other layer or material applied thereto, otherwise it is not “underlying”.” However, the Examiner respectfully disagrees. First, the claim does not specify relative to which layer the claimed “substrate layer” is underlying that the substrate layer can be a layer intended to underly, directly or indirectly, any material or object. Second, a broadest reasonable interpretation of the limitation “wherein the film material comprises a substrate layer having a first surface and a second surface” includes a film material having two surfaces, since the film material comprises only a substrate layer according to claim 1. Applicant further argues, see pg. 11, that “Desai discloses a singular couplant layer alleged to have inherent hydrophilic properties on both sides”. However, the Examiner respectfully disagrees. A broadest reasonable interpretation of the limitations “a first hydrophilic layer provided on the first surface on the substrate layer” and “a second hydrophilic layer provided on the second surface of the substrate layer”, where a material composition of the substrate layer is not specified in the claim to distinguish from the hydrophilic layers as separate distinct layers, includes a first surface of the substrate layer being hydrophilic and a second surface of the substrate also being hydrophilic. Again, the claim recites that the film material comprises only a substrate layer. As such, Desai, as noted in the Non-Final Office Action and the 35 U.S.C. 103 rejection below, discloses a substrate layer (couplant layer 32) comprising hydrophilic materials on both surfaces (Fig. 4: surface of couplant 32 facing (or underlying) body contact layer 34 and [0066]: couplant layer 32 is inherently adhesive and having >95% water to adhere to body contact layer 34; Fig. 4: surface of couplant 32 facing (or underlying) probe contact layer 30 and [0066]: couplant layer 32 is inherently adhesive and having >95% water to adhere to probe contact layer 30). 
Applicant may consider defining the claimed substrate material (e.g. as polyurethane, par. 0023) and that the first hydrophilic layer and second hydrophilic layer are coatings (e.g. as in par. 0023-0025) on such substrate of claim 1, thereby requiring three separate and distinct layers each made from different materials.
Regarding dependent claims 3-5, 12-13, and 15, Applicant argues, see pg. 12-13, that the combination of at least Anderson and Desai or Anderson and Whisler does not disclose amended claim 1 to which claims 3-5 and 12-14 depend. However, the Examiner respectfully disagrees for the reasons explained above for claim 1.
Regarding claim 14, Applicant argues, see pg. 13, that the combination of Anderson and Whisler does not disclose amended claim 14 and that claim 14 is patentable. The Examiner agrees. See the objection to claim 14 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Status of Claims
Claims 1, 3-5, and 12-15 are currently examination. Claims 2, 6-11, and 16-20 have been cancelled since the Non-Final Office Action of 02 Mar 2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US PG Pub No. 2006/0241423, Applicant provided in IDS of 31 May 2019) - hereinafter referred to as Anderson - in view of Desai et al. (US PG Pub No. 2017/0128042) - hereinafter referred to as Desai.
Regarding claim 1, Anderson discloses a cover (Fig. 2-3: at least frame 214 and film sheet 216 of compression and scanning assembly 110) for an ultrasound scanning assembly (full-field breast ultrasound (FFBU) scanning unit 100), wherein the cover exerts compressive force on a patient during use ([0030]-[0031]: scanning assembly 114 of compression and scanning assembly 110 beneath breast where gravity urges the breast downward and gantry 108, comprising compression and scanning assembly 110, is rotatable from −180 degrees to +180 degrees around the z-axis), the cover comprising:
an outer frame (frame 214; Fig. 3); and
a film material (film sheet 216) extending across the outer frame (frame 214; Fig. 3 and [0040]: frame 214 having taut film sheet 216 extending thereover).
Anderson does not disclose:
wherein the film material comprises: 
a substrate layer having a first surface and a second surface; 
a first hydrophilic layer provided on the first surface of the substrate layer; and 
a second hydrophilic layer provided on the second surface of the substrate layer.
	Desai, however, discloses:
a film material (ultrashield 10) comprising: 
a substrate layer (couplant layer 32) having a first surface (Fig. 4: surface of couplant 32 facing body contact layer 34) and a second surface (Fig. 4: surface of couplant 32 facing probe contact layer 30); 
a first hydrophilic layer provided on the first surface of the substrate layer ([0066]: couplant layer 32 is inherently adhesive and is of couplant material 33 having >95% water to adhere to body contact layer 34); and 
a second hydrophilic layer provided on the second surface of the substrate layer ([0066]: couplant layer 32 is inherently adhesive and is of couplant material 33 having >95% water to adhere to probe contact layer 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s product to include Desai’s film material comprising a substrate layer of hydrophilic surfaces. The motivation for the combination would have been to prevent “introducing a barrier or a significant difference in impedance. Particular features of the ultrashield 10 allow its use without a traditional external gel couplant”, as taught by Desai ([0056]).
Regarding claims 3-4, Anderson in view of Desai discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the substrate layer comprises a polyurethane film material (claims 3-4); and
wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters. (claim 4).
	Desai, however, discloses:
a substrate layer (probe contact layer 30) comprising a polyurethane film material ([0061]: contact layer 30 comprised of polyurethane); and
wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters ([0061]: contact layer 30 has a thickness in the range of 0.010 to 0.060 inches (0.254 to 1.524 mm) comprised of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s product to include Desai’s substrate layer of polyurethane film material with thickness between 0.025 and 1.00 mm was well known in the art, as taught by Desai. The motivation for the combination would have been to allow “a low level of attenuation co-efficient and shall provide minimal or no diminishment of ultrasound wave transmission”, as taught by Desai ([0061]).
Regarding claim 13, Anderson in view of Desai discloses all limitations of claim 1, as discussed above, and Anderson does not disclose within the same embodiment:
a roller frame secured to an outer periphery of the outer frame, wherein the roller frame is configured to receive a roll of the film material thereon, such that at least a portion of the roll of the film material extends across the outer frame.
However, Anderson further discloses in a different embodiment:
a roller frame secured to an outer periphery of an outer frame ([0060]: sheet is described supra as being fixedly attached to the rigid frame of the scanning chassis … one long sheet of mylar may be provided on a source roller assembly placed on one side of the scanning chassis and received on an uptake roller on the other side),
wherein the roller frame is configured to receive a roll of a film material thereon, such that at least a portion of the roll of the film material extends across the outer frame ([0060]: one long sheet of mylar may be provided on a source roller assembly placed on one side of the scanning chassis and received on an uptake roller on the other side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different embodiments of Anderson’s product. The motivation for the combination would have been to allow “sheet (film material) may be disposable such that each patient uses a new taut mylar sheet”, as taught by Anderson ([0060]), for sanitization between patients. 
Regarding claim 15, Anderson in view of Desai discloses all limitations of claim 1, as discussed above, and Anderson further discloses:
wherein the film material comprises one of a nonporous film material or a porous film material ([0040]: film sheet 216 is preferably a flexible but non-stretchable material that is thin, water-resistant, durable, highly acoustically transparent, chemically resistant, and biocompatible … film sheet 216 is attached to the frame 214 in a substantially airtight manner so as to form a closed environment).
	It is noted that since Anderson’s film sheet provides an airtight manner to form a closed environment, it is inherent that Anderson’s film sheet is of a nonporous film material. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Desai, as applied to claim 1 above, as evidenced by Courtney et al. (US PG Pub No. 2016/0022244) - hereinafter referred to as Courtney.
Regarding claim 5, Anderson in view of Desai discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein each of the first hydrophilic layer and the second hydrophilic layer of the substrate layer comprises one of an ultra-violet (UV) light or a heat curable hydrophilic material.
	Desai, however, discloses:
a substrate layer (ultrashield 10) comprising polyurethane ([0061]: contact layer 30 of ultrashield 10 comprised of polyurethane; [0066]: couplant layer 32 is inherently adhesive and is of couplant material 33 having >95% water to adhere to probe contact layer 30);
	It is noted that polyurethane is known in the art to be a UV or heat curable material, as evidenced by Courtney ([0161]: hydrophilic coating may be polymer based coating including polyethylene oxide, polyurethane resin, etc … Heat and UV are the two main curing techniques used for hydrophilic coatings)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s product to include Desai’s substrate layer comprising a UV light or heat curable hydrophilic material. The motivation for the combination would have been to allow “a low level of attenuation co-efficient and shall provide minimal or no diminishment of ultrasound wave transmission”, as taught by Desai ([0061]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Desai, as applied to claim 1 above, and further in view of Whisler et al. (US PG Pub No. 2019/0125304) - hereinafter referred to as Whisler.
Regarding claim 12, Anderson in view of Desai discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the outer frame is formed of a soft touch material.
	Whisler, however, discloses:
an outer frame formed of a soft touch material (Fig. 4: padding 410; [0050]: padding 41 comprises a soft rubber, a firm foam, or polyurethane material with a hardness value selected to increase the comfort of a patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s product to include Whisler’s soft touch material. The motivation for the combination would have been to “cushions the tissue of the patient from the hard surfaces of the scanning apparatus during an ultrasound scan, thereby improving the comfort for the patient when the patient's tissue is being compressed against the scanning apparatus”, as taught by Whisler ([0050]). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
When claim 14 is considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, a sheet of film material having two opposing outer edges formed into cylindrical portions, an outer frame comprising a pair of stand-offs projecting downwardly on opposite sides of the outer frame, wherein each stand-off of the pair of stand-offs comprises an inwardly directed groove, and wherein the inwardly directed grooves are configured to receive the semi-rigid or rigid cylindrical portions of the outer edges of the sheet of the film material. In particular, the Examiner has interpreted “semi-rigid or rigid” as of a material (e.g. plastic or metal, see [0021] of the specification of the instant application) that is more rigid than the film material, so as to permit it to be easily inserted and removed from the outer frame. Shmulewitz et al. (US Patent No. 6027457), a prior art being made of record, discloses at least a sheet of film material having two opposing outer edges formed into cylindrical portions (see at least Fig. 2: one end of membrane 28 rolled into roll 26 and Fig. 5: other end of membrane 28 rolled on bar 30); and a groove configured to receive a portion of an outer edge of a sheet of film material (see at least Fig. 3: recess 76 and Fig. 5: membrane 28 in groove 76), but does not disclose at least an outer frame comprising a pair of stand-offs, wherein each stand-off comprises an inwardly directed groove, as recited in claim 14. Additionally, Anderson et al. (US Patent No. 7731662), another prior art being made of record, discloses at least a sheet of film material having two opposing outer edges formed into cylindrical portions (see at least Fig. 15B: sheet material 1502 on turnable membranes 1506a/b), but does not disclose at least an outer frame comprising a pair of stand-offs, wherein each stand-off comprises an inwardly directed groove, as recited in claim 14.
The technical advantage of the claimed invention according to claim 14 would be “Such a configuration allows for rapid removal and replacement of film portion 410, while reusing outer frame 402” ([0021] of the specification of the instant application).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799